Citation Nr: 0117248	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  01-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals, right knee meniscectomy with degenerative joint 
disease, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from November 1968 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a claim of entitlement to 
an increased rating for service-connected residuals of a 
right knee meniscectomy, evaluated as 20 percent disabling, 
to the extent that it assigned a 30 percent rating.  The 
veteran has appealed.  


REMAND

The Board first notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

In January 1976, the veteran was granted service connection 
for a right knee disability, evaluated as 10 percent 
disabling.  The evaluation of this disability was 
subsequently increased to 20 percent.  

In May 2000, the veteran was afforded a VA examination.  X-
rays of the right knee showed that right knee arthritis was 
present.  That same month, the RO granted service connection 
for right knee degenerative joint disease, and 
recharacterized the veteran's right knee disability to 
include this degenerative joint disease, as well as right 
knee "functional loss due to pain."  The RO increased the 
veteran's evaluation for his right knee disability to 30 
percent.  The veteran has appealed, arguing that a rating in 
excess of 30 percent is warranted for his right knee 
disability.  

Given the foregoing, it is possible that the veteran's 
service-connected right knee disability may be characterized 
by both degenerative arthritis and instability of the knee.  
However, the RO has rated the veteran's right knee disability 
by analogy to instability of the knee only, under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 (2000).  See 38 C.F.R. 
§§ 4.20, 4.27 (2000).  

In an opinion issued by the VA General Counsel, VAOPGCPREC 
23-97, 62 Fed.Reg. 63,604 (1997), it was determined that 
assigning one rating for arthritis under DC 5003 and one 
rating for instability under DC 5257 does not violate the 
rule against pyramiding.  Therefore, where a knee disability 
is rated under DC 5257, a separate rating for arthritis may 
be assigned under DC 5003 if additional disability is shown 
by the evidence.  Accordingly, the veteran may be eligible 
for an additional rating if he meets the criteria for a 
compensable rating under DC 5003.  

Unfortunately, it does not appear that the RO has considered 
assignment of a separate rating for right knee arthritis 
under VAOPGCPREC 23-97.  Under the circumstances, the Board 
has determined that it cannot issue a decision on the 
veteran's claim without prejudicing his right to due process 
under law.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board therefore concludes that due process 
considerations mandate that a remand is required so that the 
RO may consider the veteran's claim under VAOPGCPREC 23-97.  

Further, after reviewing the report of the VA examination 
done in February 2000, it appears that another examination is 
necessary.   The provisions of 38 C.F.R. § 4.40 (1999) 
require that examinations be conducted that adequately 
portray not only the identifiable anatomical damage, but the 
functional loss experienced by the veteran.  More 
specifically, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) specifically pointed out that an examination 
of musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (1998).  Id.  It was indicated that the 
examiner should fully describe any weakened movement, excess 
fatigability and incoordination present in the right knee .  
Determinations on whether the knee exhibits pain with use 
should be noted and described.  If feasible, the 
determinations concerning pain, weakness and fatigability 
should be portrayed in terms of the degree of additional 
range of motion loss. If such determinations are deemed not 
feasible by the examiner, this should be stated for the 
record together with the reasons why it is not feasible.

In the most recent VA examination of record, the examiner 
made no determinations concerning pain, weakness, etc. in 
terms of the degree of additional range of motion loss.  In 
accordance with the guidance provided in DeLuca, these 
additional findings, or the absence of these symptoms, is an 
essential part of rating the disability at issue.

The claim is therefore REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for 
his right knee which are not currently 
associated with the claims file.  If the 
veteran indicates that additional records 
are available, the RO should obtain and 
associate those records with the claims 
file.  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
in order to ascertain the nature and 
severity of his right knee disability.  
The examiner must review the claims 
folder and this Remand prior to 
conducting the examination.  All 
indicated x-ray examinations and special 
studies should be conducted, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  The examiner should be asked 
to determine whether the veteran's knee 
exhibits pain, weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible. The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the knee is used repeatedly over a 
period of time.  This determination 
should if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  If the examiner feels that 
such determinations are not feasible, 
this should be stated for the record 
together with the reasons why it was not 
feasible.

3.  The RO should readjudicate the claim 
for an increased rating for service-
connected residuals, right knee 
meniscectomy with degenerative joint 
disease and functional loss due to pain, 
specifically considering VAOPGCPREC 23-
97, 62 Fed.Reg. 63,604 (1997), as well as 
the recent legislative changes as 
contained in the Veterans Claims 
Assistance Act of 2000.  

If the benefit sought on appeal continues to be denied, an 
appropriate supplemental statement of the case should be 
issued, and the veteran and his representative should be 
afforded a reasonable period of time within which to respond.  
The case should then be returned to the Board, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


